Citation Nr: 0509594	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  89-25 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a total rating for compensation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from June 1943 to October 
1945 and from August 1950 to August 1951.  This case comes 
before the Board of Veterans' Appeals (the Board) on appeal 
from rating decisions of the Portland, Oregon, VA Regional 
Office (RO).   This case has previously come before the 
Board.  In August October 1998 and August 2004 the matter was 
remanded to the agency of original (AOJ) for additional 
development.  The case has been returned to the Board for 
further appellate review.  

In connection with his appeal, the appellant testified before 
the undersigned Veterans Las Judge in Washington, D.C., via 
videoconference in October 2003.  A transcript of the hearing 
has been associated with the claims file.  


FINDINGS OF FACT

1.  Disabilities subject to compensation are post operative 
left ilio-inguinal nerve damage, ilio-inguinal neurectomy, 
nerve transaction, rated as 10 percent disabling; damage to 
the left obturator nerve associated with post operative left 
inguinal hernia repair residuals multiple herniorrhaphies, 
scars, rated as 10 percent disabling; and spinal anesthesia 
residuals, history of 6th cranial nerve palsy, history of 
diplopia, nausea and headaches associated with post operative 
left inguinal hernia repair residuals, multiple 
hernniorrhapathies, scars, and post operative left inguinal 
hernia repair residuals, multiple herniorrhaphies, scars, 
rated as 0 percent disabling.  

2.  The appellant does meet the schedular criteria for TDIU.  


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 
U.S.C.A. § 1155, 1502 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16, 4.19 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of letters from the RO 
to the appellant in August 2004 and March 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claim, notice of 
what the claimant could do to help the claim and notice of 
how the claim was still deficient.  The appellant was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claim.  

In this case, the initial AOJ decision in regard to TDIU was 
made prior to November 9, 2000, the date the VCAA was 
enacted.  The AOJ issued supplemental statements of the case 
in December 2000 and August 2003.  Thus, in sum, the claimant 
was informed of the duty to notify, the duty to assist, to 
obtain records, and opinions.  The claimant was specifically 
advised of the type of evidence that would establish the 
claim.  The claimant has been provided notice of what VA was 
doing to develop the claim, notice of what the claimant could 
do to help the claim and notice of how the claim was still 
deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  Accordingly, the 
Board concludes it should proceed, as specific notice as to 
what evidence the claimant could or should obtain has been 
provided in effect and no additional pertinent evidence was 
submitted.  There is no indication that there is any 
additional relevant competent evidence to be obtained either 
by the VA or by the claimant, and there is no other specific 
evidence to advise him/her to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The claimant has had sufficient notice of the type of 
information needed to support the claim and the evidence 
necessary to complete the application.  Therefore, the duty 
to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board notes that this case has been remanded twice.  In 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Criteria and Analysis

The appellant has appealed the denial of a total rating for 
compensation on the basis of individual unemployability.  38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2004).  Disabilities 
subject to compensation are post operative left ilio-inguinal 
nerve damage, ilio-inguinal neurectomy, nerve transaction, 
rated as 10 percent disabling; damage to the left obturator 
nerve associated with post operative left inguinal hernia 
repair residuals multiple herniorrhaphies, scars, rated as 10 
percent disabling; and spinal anesthesia residuals, history 
of 6th cranial nerve palsy, history of diplopia, nausea and 
headaches associated with post operative left inguinal hernia 
repair residuals, multiple herniorrhaphies, scars, and post 
operative left inguinal hernia repair residuals, multiple 
herniorrhaphies, scars, rated as 0 percent disabling.  His 
combined evaluation is 20 percent.  Therefore, the appellant 
does not meet the minimum jurisdictional threshold (a single 
disability rated as 60 percent disabling or two or more 
disabilities with at least one of the disabilities rated as 
40 percent disabling and a combined rating of 70 percent or 
more) for the award of TDIU.  Accordingly, neither the AOJ 
nor the Board may grant the benefit sought without referral 
to the Director, Compensation and Pension service, for 
extraschedular consideration.  This case, however, does not 
warrant referral for consideration of an extraschedular TDIU.  

The appellant has presented no evidence of unemployability 
due to service-connected or compensation-related disability.  
38 C.F.R. § 4.16.  He has presented no evidence of frequent 
periods of hospitalization due to such disability.  38 C.F.R. 
§ 3.321.  He has presented no evidence of marked interference 
with employability due to such disability.  Thus, a referral 
is not warranted.

The Board is fully aware that the appellant has many other 
medical problems.  The Board, however, may not consider the 
extent of such nonservice-connected impairment or his age in 
determining whether a TDIU should be granted.  38 C.F.R. 
§ 4.14.  


ORDER

A total rating for compensation on the basis of individual 
unemployability is denied.



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


